DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.

Status of Claims
Claims 1, 3-15, 18-19 and new claim 20 are presently under consideration, claims 16-17 remain withdrawn, and claim 2 remains cancelled by applicant’s amendments to the claims filed with the response dated 17 December 2021.
Applicant’s amendments to the claims filed with the response dated 17 December 2021 have overcome the prior art grounds of rejection set forth in the prior office action. This rejection is therefore withdrawn.
Upon performing an updated search and consideration of the newly amended claims, new prior art was uncovered and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al (JP 2016/025170, see English Machine translation filed with IDS dated 27 November 2019) as further evidenced by Andalibi et al (A Strategy to achieve High-Efficiency Organolead Trihalide Perovskite Solar Cells, see Cite. No. 4 in IDS filed 02 December 2020), and further in view of Han et al (Enhancing the Performance of Perovskite Solar Cells by Hybridizing SnS Quantum Dots with CH3NH3PbI3, Small July 2017, 13, 1700953) and in further view of Xu et al (Synthesis of SnS Quantum Dots, 9 J. AM. CHEM. SOC. 2009, 131, 15990–15991).

Regarding claims 1 and 20, Miyasaka discloses a photoelectric conversion element comprising a single light absorption layer which is a single layer (Miyasaka, section [Overview], paras [0029], [0032] Fig. 1 see: single perovskite-type crystal layer 4 in Figure 1) wherein quantum dots are dispersed in a matrix of a bulk semiconductor, wherein the bulk semiconductor is a perovskite compound (Miyasaka, section [Overview], paras [0029], [0032] Fig. 1 see: perovskite-type crystal layer 4 which can be used in combination with quantum dots, photosensitive nanoparticles such as CdS, CdSe, PbS).  
Regarding the claim 1 limitation, of the matrix of the bulk semiconductor having a band gap energy of 2.0 eV or more and 3.0 eV or less, Miyasaka teaches the perovskite compound of the bulk semiconductor is a material such as CH3NH3PbBr3 (Miyasaka, para [0029]) or CH3NH3PbI3-xClx (Miyasaka, para [0039]) and Andalibi teaches CH3NH3PbBr3 has a bandgap of ~2.2 eV and CH3NH3PbI3-xClx has a bandgap that increases with higher Cl content from about 1.5 eV to about 3.1 eV (See column bridging pages 5746 and 5747 of Andalibi). Bandgap is an intrinsic material property and as such, the perovskite compounds of Miyasaka, CH3NH3PbBr3 and CH3NH3PbI3-xClx meet the limitation of having a band gap energy of 2.0 eV or more and 3.0 eV or less as evidenced by Andalibi.
Miyasaka does not explicitly disclose wherein the light absorption layer has an intermediate-band or wherein the quantum dots comprise an organic ligand.
Han discloses a photoelectric conversion element comprising a single light absorption layer which is a single layer comprising SnS quantum dots within a perovskite matrix (Han, Abstract and Fig. 4 see: CH3NH3PbI3/SnS hybrid film) where Han teaches these SnS quantum dots are advantageously more environmentally benign than other QD materials and further contribute to light absorption in the near infrared range increasing photovoltaic conversion efficiency of the device (Han, see first paragraph of lefthand column on page 2 and paragraphs bridging pages 6 and 7).
Miyasaka and Han are combinable as they are both concerned with the field of photoactive absorption layers comprising perovskites and quantum dots.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the light absorption layer of Miyasaka in view of Han to replace at least some of the quantum dots of Miyasaka with quantum dots as taught by Han (Han, Abstract and Fig. 4 see: CH3NH3PbI3/SnS hybrid film) as Han teaches these SnS quantum dots are advantageously more environmentally benign than other QD materials and further contribute to light absorption in the near infrared range increasing photovoltaic conversion efficiency of the device (Han, see first paragraph of lefthand column on page 2 and paragraphs bridging pages 6 and 7).
Modified Miyasaka does not explicitly disclose where the quantum dots comprise an organic ligand.
Xu discloses providing SnS quantum dots with an organic ligand for making the  SnS quantum dots more readily dispersed in polar solvents so they can be more readily incorporated into absorption layers of photovoltaic devices (Xu, see first paragraph on page 1 and last two paragraphs of page 2 where SnS quantum dots are provided with ethanolamine ligands).
Modified Miyasaka and Xu are combinable as they are both concerned with the field of photoactive absorption layers comprising quantum dots.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the light absorption layer of Miyasaka in view of Xu such that the SnS quantum dots of modified Miyasaka are provided with an organic ligand as taught by Xu (Xu, see first paragraph on page 1 and last two paragraphs of page 2 where SnS quantum dots are provided with ethanolamine ligands) for the purpose of making said quantum dots more readily dispersed in the polar solvent for forming the perovskite absorption layer of the photovoltaic device of modified Miyasaka as suggested by Xu (Xu, see last two paragraphs of page 2).
Regarding the claim 1 and 20 limitation “wherein the light absorption layer has an intermediate-band” which is directed to an inherent property of the light absorption layer, the examiner notes applicant’s instant specification on pages 26-27 at paragraph [0059] teaches this property is a result of the distance of the quantum dot particles being made small (preferably 10 nm or less, more preferably 6 nm or less, still more preferably 3 nm or less) to improve the quantum efficiency of two-step light absorption by forming an intermediate-band in the light absorption layer by way of making the distance between the quantum dots small due to the interaction between the quantum dots, thereby to enhance the photoelectric conversion efficiency.
Han illustrates the SnS quantum dots in Fig. 4B having distances between the particles of about 5 nm and less which are within the ranges of particle spacing recited in paragraph [0059] of applicant’s instant specification for forming an intermediate-band in the light absorption layer. As such, modified Miyasaka meets the structural limitations of the absorption layers of claims 1 and 20 for forming an intermediate-band and thus will inherently display the material property of having an intermediate band. See MPEP 2112.

Regarding claim 3 modified Miyasaka discloses the light absorption layer according to claim 1, wherein the perovskite compound is one or more kinds selected from a compound represented by the following general formula (1) and a compound represented by the following general formula (2): 
RMX3 (1) 
wherein R is a monovalent cation, M is a divalent metal cation, and X is a halogen anion, and
 
    PNG
    media_image1.png
    19
    174
    media_image1.png
    Greyscale
 
wherein R1, R2 and R3 are each independently a monovalent cation, M is a divalent metal cation, X is a halogen anion, and n is an integer of 1 to 10 (Miyasaka, para [0029] see: perovskite matrix which is CH3NH3PbBr3 and meets the limitations of general formula (1) R= CH3NH3+, M=Pb2+, X=Br-).  

Regarding claim 4 modified Miyasaka discloses the light absorption layer according to claim 3, wherein X is a fluorine anion, a chlorine anion or a bromine anion (Miyasaka, para [0029] see: perovskite matrix which is CH3NH3PbBr3 and thus has a bromine anion).  

Regarding claim 5 modified Miyasaka discloses the light absorption layer according to claim 3, wherein R is one or more kinds selected from an alkylammonium ion and a formamidinium ion (Miyasaka, para [0029] see: perovskite matrix which is CH3NH3PbBr3 and meets the limitations of general formula (1) R= CH3NH3+ an alkylammonium ion).  

Regarding claim 6 modified Miyasaka discloses the light absorption layer according to claim 3, wherein M is Pb2+, Sn2+, or Ge2+ (Miyasaka, para [0029] see: perovskite matrix which is CH3NH3PbBr3 and meets the limitations of general formula (1) M=Pb2+).  

Regarding claim 7 modified Miyasaka discloses the light absorption layer according to claim 1, where the claim limitation “quantum dots optionally further comprise a halogen ligand” is an optional limitation and not required to anticipate or make obvious claim 7. Modified Miyasaka does not explicitly disclose wherein a content ratio of the quantum dots, excluding any halogen and organic ligands, to a total content of the bulk semiconductor and the quantum dots is 7.5% by mass or more.
However, increasing the content of quantum dots within the bulk semiconductor increases the absorption of sub-band gap photons within the light absorption layer.
As such the absorption of sub-band gap photons within the light absorption layer is a variable that can be modified, among others, by varying the content ratio of the quantum dots to the total content of the bulk semiconductor and the quantum dots in the light absorption layer of modified Miyasaka. For that reason, the content ratio of the quantum dots to the total content of the bulk semiconductor and the quantum dots, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the content ratio of the quantum dots to the total content of the bulk semiconductor and the quantum dots cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the content ratio of the quantum dots to the total content of the bulk semiconductor and the quantum dots in the light absorption layer of modified Miyasaka to obtain the desired absorption of sub-band gap photons within the light absorption layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 8 modified Miyasaka discloses the light absorption layer according to claim 1, and Han teaches wherein the band gap energy of the quantum dots is 0.2 eV or more and less than the band gap energy of the bulk semiconductor (Han, lefthand column of page 2 see: SnS quantum dots have a bandgap of ~1.3 eV which is less than the 2.2 eV bandgap of CH3NH3PbBr3).  

Regarding claim 9 modified Miyasaka discloses the light absorption layer according to claim 1, and modified Miyasaka discloses wherein the difference between the band gap energy of the bulk semiconductor and the band gap energy of the quantum dots is 0.4 eV or more and 2.0 eV or less as Han teaches a quantum dot band gap of ~1.55 eV (Han, lefthand column of page 2 see: SnS quantum dots have a bandgap of ~1.3 eV) which has a difference of ~0.9 eV from the  2.2 eV bandgap of CH3NH3PbBr3.  

Regarding claim 10 modified Miyasaka discloses the light absorption layer according to claim 1, and Han teaches wherein the quantum dots contains a metal oxide or a metal chalcogenide (Han, Abstract and Fig. 4 see: SnS QDs (metal chalcogenide)).  

Regarding claim 11 modified Miyasaka discloses the light absorption layer according to claim 1, wherein the quantum dots contains Pb element (Miyasaka, section [Overview], paras [0029], [0032] Fig. 1 see: perovskite-type crystal layer 4 which can be used in combination with quantum dots, photosensitive nanoparticles such as PbS).  

Regarding claim 12 modified Miyasaka discloses a dispersion for manufacturing the light absorption layer according to claim 1, where Han discloses the dispersion comprising the bulk semiconductor and/or a precursor thereof and the quantum dots (Han, Page 7 under “Experimental Section” see: precursor solution of MAI, PbI2 and SnS in DMF).  

Regarding claim 13 modified Miyasaka discloses the dispersion according to claim 12, where Han discloses the dispersion comprising a solvent (Han, Page 7 under “Experimental Section” see: precursor solution of MAI, PbI2 and SnS in DMF solvent).

Regarding claim 14 modified Miyasaka discloses the dispersion according to claim 12, and Han discloses where a solid concentration of the quantum dots in the dispersion is 1 mg/mL or more and 100 mg/mL or less (Han, Table 2 on page 4 see: SnS QDs in a concentration of 1 mg/mL, 5 mg/mL, or 0.5 mg/mL which rounds to 1 mg/mL when given without decimal specificity). 
Furthermore, increasing the content of quantum dots within the bulk semiconductor increases the absorption of sub-band gap photons within the light absorption layer.
As such the absorption of sub-band gap photons within the light absorption layer is a variable that can be modified, among others, by varying the concentration of quantum dots in the light absorption layer of modified Miyasaka, and thus the solid concentration of the quantum dots in the dispersion used to form the light absorption layer. For that reason, the solid concentration of the quantum dots in the dispersion, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results the solid concentration of the quantum dots in the dispersion cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the solid concentration of the quantum dots in the dispersion of modified Miyasaka to obtain the desired concentration of quantum dots in the light absorption layer of modified Miyasaka  and resulting absorption of sub-band gap photons within the light absorption layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 15 modified Miyasaka discloses a light absorption layer obtained from the dispersion according to claim 12 (Han, Page 7 under “Experimental Section” see: precursor solution of MAI, PbI2 and SnS in DMF solvent used to form absorption layer).

Regarding claims 18 and 19 modified Miyasaka discloses a photoelectric conversion element having the light absorption layer according to claim 1 and an intermediate band solar cell having the photoelectric conversion element according to claim 18 (Miyasaka, section [Overview], para [0032] Fig. 1 see: solar cell comprising perovskite-type crystal layer 4 with quantum dots).

Claims 1, 3-7, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al (JP 2016/025170, see English Machine translation filed with IDS dated 27 November 2019) as further evidenced by Andalibi et al (A Strategy to achieve High-Efficiency Organolead Trihalide Perovskite Solar Cells, see Cite. No. 4 in IDS filed 02 December 2020), and further in view of Jeong et al (US 2015/0291422) and further in view of Kuramachi et al (US 2011/0290310).

Regarding claims 1 and 20, Miyasaka discloses a photoelectric conversion element comprising a single light absorption layer which is a single layer (Miyasaka, section [Overview], paras [0029], [0032] Fig. 1 see: single perovskite-type crystal layer 4 in Figure 1) wherein quantum dots are dispersed in a matrix of a bulk semiconductor, wherein the bulk semiconductor is a perovskite compound (Miyasaka, section [Overview], paras [0029], [0032] Fig. 1 see: perovskite-type crystal layer 4 which can be used in combination with quantum dots, photosensitive nanoparticles such as CdS, CdSe, PbS).  
Regarding the claim 1 limitation, of the matrix of the bulk semiconductor having a band gap energy of 2.0 eV or more and 3.0 eV or less, Miyasaka teaches the perovskite compound of the bulk semiconductor is a material such as CH3NH3PbBr3 (Miyasaka, para [0029]) or CH3NH3PbI3-xClx (Miyasaka, para [0039]) and Andalibi teaches CH3NH3PbBr3 has a bandgap of ~2.2 eV and CH3NH3PbI3-xClx has a bandgap that increases with higher Cl content from about 1.5 eV to about 3.1 eV (See column bridging pages 5746 and 5747 of Andalibi). Bandgap is an intrinsic material property and as such, the perovskite compounds of Miyasaka, CH3NH3PbBr3 and CH3NH3PbI3-xClx meet the limitation of having a band gap energy of 2.0 eV or more and 3.0 eV or less as evidenced by Andalibi.
Miyasaka does not explicitly disclose wherein the light absorption layer has an intermediate-band or wherein the quantum dots comprise an organic ligand.
Jeong discloses a quantum dot comprising an organic ligand to improve quantum dot stability and prevent oxidation (Jeong, see Abstract, [0042], [0045] and Fig. 1).
Miyasaka and Jeong are combinable as they are both concerned with the field of photoactive absorption layers comprising quantum dots.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the light absorption layer of Miyasaka in view of Jeong such that the quantum dots of modified Miyasaka are provided with an organic ligand as taught by Jeong (Jeong, see Abstract, [0042], [0045] and Fig. 1) to improve quantum dot stability and prevent oxidation as taught by Jeong (Jeong, see Abstract, [0042], [0045]).
Modified Miyasaka does not explicitly disclose wherein the light absorption layer has an intermediate-band.
Kuramachi teaches a solar cell where quantum dots can disperse uniformly enough and spaced regularly such that a plurality of wave functions lie one on another between adjacent quantum dots to form intermediate bands (Kuramachi, Abstract, [0069] Figs. 1-2 see: photoelectric conversion layer 18 having quantum dots 32 in matrix layer 30 forming intermediate bands). Kuramachi teaches this further allows greater light absorption for higher energy conversion efficiency (Kuramachi, [0077]).
Miyasaka and Kuramachi are combinable as they are both concerned with the field of photoactive absorption layers comprising quantum dots.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the light absorption layer of Miyasaka in view of Kuramachi such that the quantum dots of Miyasaka are dispersed uniformly enough and spaced regularly such that a plurality of wave functions lie one on another between adjacent quantum dots to form intermediate bands as taught by Kuramachi (Kuramachi, Abstract, [0069] Figs. 1-2 see: photoelectric conversion layer 18 having quantum dots 32 in matrix layer 30 forming intermediate bands) as Kuramachi teaches this further allows greater light absorption for higher energy conversion efficiency (Kuramachi, [0077]).

Regarding claim 3 modified Miyasaka discloses the light absorption layer according to claim 1, wherein the perovskite compound is one or more kinds selected from a compound represented by the following general formula (1) and a compound represented by the following general formula (2): 
RMX3 (1) 
wherein R is a monovalent cation, M is a divalent metal cation, and X is a halogen anion, and
 
    PNG
    media_image1.png
    19
    174
    media_image1.png
    Greyscale
 
wherein R1, R2 and R3 are each independently a monovalent cation, M is a divalent metal cation, X is a halogen anion, and n is an integer of 1 to 10 (Miyasaka, para [0029] see: perovskite matrix which is CH3NH3PbBr3 and meets the limitations of general formula (1) R= CH3NH3+, M=Pb2+, X=Br-).  

Regarding claim 4 modified Miyasaka discloses the light absorption layer according to claim 3, wherein X is a fluorine anion, a chlorine anion or a bromine anion (Miyasaka, para [0029] see: perovskite matrix which is CH3NH3PbBr3 and thus has a bromine anion).  

Regarding claim 5 modified Miyasaka discloses the light absorption layer according to claim 3, wherein R is one or more kinds selected from an alkylammonium ion and a formamidinium ion (Miyasaka, para [0029] see: perovskite matrix which is CH3NH3PbBr3 and meets the limitations of general formula (1) R= CH3NH3+ an alkylammonium ion).  

Regarding claim 6 modified Miyasaka discloses the light absorption layer according to claim 3, wherein M is Pb2+, Sn2+, or Ge2+ (Miyasaka, para [0029] see: perovskite matrix which is CH3NH3PbBr3 and meets the limitations of general formula (1) M=Pb2+).  

Regarding claim 7 modified Miyasaka discloses the light absorption layer according to claim 1, where the claim limitation “quantum dots optionally further comprise a halogen ligand” is an optional limitation and not required to anticipate or make obvious claim 7. Modified Miyasaka does not explicitly disclose wherein a content ratio of the quantum dots, excluding any halogen and organic ligands, to a total content of the bulk semiconductor and the quantum dots is 7.5% by mass or more.
However, increasing the content of quantum dots within the bulk semiconductor increases the absorption of sub-band gap photons within the light absorption layer.
As such the absorption of sub-band gap photons within the light absorption layer is a variable that can be modified, among others, by varying the content ratio of the quantum dots to the total content of the bulk semiconductor and the quantum dots in the light absorption layer of modified Miyasaka. For that reason, the content ratio of the quantum dots to the total content of the bulk semiconductor and the quantum dots, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the content ratio of the quantum dots to the total content of the bulk semiconductor and the quantum dots cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the content ratio of the quantum dots to the total content of the bulk semiconductor and the quantum dots in the light absorption layer of modified Miyasaka to obtain the desired absorption of sub-band gap photons within the light absorption layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 10 modified Miyasaka discloses the light absorption layer according to claim 1, and wherein the quantum dots contains a metal oxide or a metal chalcogenide (Miyasaka, section [Overview], paras [0029], [0032] Fig. 1 see: perovskite-type crystal layer 4 which can be used in combination with quantum dots, photosensitive nanoparticles such as CdS, CdSe, PbS).  

Regarding claim 11 modified Miyasaka discloses the light absorption layer according to claim 1, wherein the quantum dots contains Pb element (Miyasaka, section [Overview], paras [0029], [0032] Fig. 1 see: perovskite-type crystal layer 4 which can be used in combination with quantum dots, photosensitive nanoparticles such as PbS).  

Regarding claims 18 and 19 modified Miyasaka discloses a photoelectric conversion element having the light absorption layer according to claim 1 and an intermediate band solar cell having the photoelectric conversion element according to claim 18 (Miyasaka, section [Overview], para [0032] Fig. 1 see: solar cell comprising perovskite-type crystal layer 4 with quantum dots).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-15, and 18-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726